Citation Nr: 0327988	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-12 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a lumbar back 
strain, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Department of Military Affairs, State of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The veteran, who had active service from March 
1940 to July 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
January 2002, the Board returned this issue to the RO for 
additional development and the case was subsequently returned 
to the Board


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand the claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA.  

In this case, while the VCAA became law in November 2000, the 
record on appeal does not reflect that the veteran has been 
informed of the information or evidence necessary to 
substantiate his claim, as well as the evidence the VA would 
seek to provide and which evidence the veteran was to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of information or 
evidence necessary to substantiate a claim, as well as to 
inform the claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  The Board also notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
This decision will have bearing on the notice provided to the 
veteran concerning the VCAA.  

Furthermore, an initial review of the evidence discloses that 
the veteran has been diagnosed with additional back disorders 
beyond his service-connected lumbar back strain.  However, it 
is not clear whether any additional back disorder is causally 
or etiologically related to the service-connected disability.  
Therefore, a further examination of the veteran is necessary 
to answer this medical question.  

The Board also notes that the schedular criteria used to 
evaluation back disorders have been revised.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (effective Sept. 23, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  However, the veteran 
disability has not been evaluated under this revised 
criteria.  Thus, further review by the RO is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claim.  The RO should ensure that 
all VCAA notice obligations have been 
satisfied in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs. 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability and 
the severity and manifestations 
associated with nonservice connected 
disorders of the lumbar spine.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's back 
disability in detail and specify which 
are due to the veterans service-connected 
disability and which are due to 
nonservice connected disorders of the 
lumbar spine.  In doing so, the examiner 
is requested to specify whether any other 
disorder of the lumbar spine is causally 
or etiologically related to the service 
connected disability.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  The RO should review the veteran 
claim under the revised schedular 
criteria for evaluating the spine that 
were effective September 26, 2003, see 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a) and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), if applicable.   

The case should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



